VINCENT C. GIBLIN, Circuit Judge.
There is no factual dispute involved in this litigation.
Elfrieda F. Wilson died on April 8, 1956. Probate proceedings were initiated and the appellants were appointed administrators cum testamento annexo on June 1, 1956. The notice to creditors, required by statute, was first published on June 6, 1956.
On April 12, 1956, before the initiation of the probate proceedings, the appellee, a creditor, filed its claim against the estate with the county judge and paid the required filing fee. After the initiation of the probate proceedings, and well within the period of eight months from the time of the first publication of the notice to creditors, the claim was placed in the file of the probate proceedings and was deemed and treated by the county judge as a claim against the estate filed within the eight months statutory period.
Because of the filing of the objections to its claim, the appellee instituted an action in the court below against the appellant administrators.
From a judgment in favor of the claimant this appeal has been prosecuted.
The only contention advanced by the appellants is that because the claim was filed before the beginning of the eight months period within which creditors were required to file their claims, the claim was and is void. The contention, I think, is untenable.
Accordingly, the judgment appealed from (entered in minute book 107, at page 367, of the records of the court below) is affirmed.